DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are currently pending in the application; of these, claims 1 and 20 are independent.  All of the currently pending claims have been examined in the present Office action.

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement (note, for example, the references listed in specification paragraphs [0005], [0006], and [0069]).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
4.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one or more first wells having a heel below the bottom of the formation (as recited in claim 13) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural phenomenon, or “product of nature”), without significantly more. 

With respect to step 1 of the subject matter eligibility test, claim 19 recites a target mineral, which is a composition of matter.  Therefore, the claim is directed to a statutory category of invention.
With respect to step 2A(1) of the subject matter eligibility test, claim 19 recite(s) a target mineral recovered from a mineral-bearing deposit by a method as defined in claim 1. The target material produced by the method of claim 1 is not markedly different from its naturally occurring counterpart (i.e., the target material existing naturally in the deposit); in fact, the recovered target material recited in claim 19 is the same target material that existed in the in-situ deposit - the method simply having moved it from its in-situ location underground to another location at the surface.  Therefore, the claimed target mineral is a product of nature exception.
With respect to step 2A(2) and step 2(B) of the subject matter eligibility test, claim 19 recites mineral per se and the method of extraction.  The method of extraction does not amount to an additional element (the method steps do not further define the product resulting from the method).  Therefore, claim 19 does not recite additional elements that integrate the exception into a practical application of the exception or amount to significantly more than the judicial exception.



Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



8.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near-saturated” in claim 17 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, the recitation “near-saturated NaCl solution” is indefinite.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	Claims 1-6, 8-10, 12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hardage et al., U.S. Patent Application Publication No. 2019/0368330 (“Hardage”) in view of Jorshari, U.S. Patent Application Publication No. 2014/0124194 and Haworth, U.S. Patent No. 2,682,396.  
Hardage discloses a method for recovering a target mineral from a mineral-bearing deposit (Hardage [0048]: The present invention is directed to methods for solution mining of subterranean soluble mineral deposits or mineral compounds with the aid of a suitable solvent”), the method comprising: 
drilling one or more first wells (production wellbores 304; Figs. 3a-3c) and one or more second wells (injection wellbore 302) in the mineral-bearing deposit (the potash layer shown in Figs. 3b-3c), the one or more first wells and the one or more second wells each having a substantially vertical section and a substantially horizontal section (see Fig. 3c where the vertical and horizontal sections of the injection wellbore 302 are shown; although horizontal sections of the production wellbores 304 are not shown, Hardage discloses that they are formed in the same manner as the injection wellbore 302; see, e.g., [0061] - [0062]);
establishing at least one channel from the horizontal section of each of the one or more first wells toward the horizontal section of the one or more second wells (Hardage discloses creating a channel - i.e., a fracture plane, from the second well (i.e., the injection wellbore 302) and providing the first well (i.e., the production wellbore 304) intersecting the fracture plane (see [0005]-[0010]); accordingly, the Hardage channel extends from the first well toward the second well); 
 injecting a salt solution (i.e., a “process brine” such as saline water; see [0047]) from the horizontal section of the one or more second wells (i.e. the injection wellbore 302) to cause selective dissolution of the target mineral (see boxes 108, 110 in Fig. 1 and [0052]); 
recovering a target mineral-enriched solvent from the horizontal section of the one or more first wells (see boxes 114, 116 in Fig. 1); and 
recovering the target mineral from the target mineral-enriched solvent (Hardage [0003]: “The dissolved mineral solution is then pumped out of the ground to the surface and the water may subsequently be evaporated”).
Hardage does not disclose that the horizontal section of the one or more second wells is vertically off-set above the horizontal section of the one or more first wells, as recited in independent claims 1 and 20.
In the same field of endeavor, Jorshari discloses an SAGD (Steam Assisted Gravity Drainage) oil recovery method in which steam is injected via a horizontal portion 32 (Fig. 3) of an injector well 30 and heated oil flows into a horizontal collector portion 52 of a production well 51.  Jorshari teaches vertically offsetting the injector well 30 above the production well 51 (see, e.g., Fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Jorshari, to vertically offset the Hardage injection wellbore 302 above the production wellbore 304, in order to allow gravity to assist the flow of fluid in the Hardage method.
Hardage further does not disclose injecting a fluid into the mineral-bearing deposit from the horizontal section of the one or more first wells (i.e., production wellbore 304) adjacent to each of the at least one channels to form one or more slots, and recovering brine from the deposit through the horizontal section of the one or more second wells (i.e., the injection wellbore 302) to form a cavity in the mineral-bearing deposit, as recited.
In the same field of endeavor, Haworth discloses a method of solution mining to recover a target mineral (i.e., potash; see col. 2, lines 39-41) from a bed of soluble ore 11 (Fig. 1).  To initially develop a slot in the ore (see slots 26 in Fig. 5), Haworth teaches injecting a solvent (e.g., water) through a port 24 (Fig. 2) into a channel (i.e., a previously-drilled hole 18; Fig. 4) where it dissolves the soluble ore as it flows to the end of the hole (see col. 3, lines 51-55).  From the end of the hole, the saturated brine is pumped out through a pipe 23 (see col. 3, lines 56-59).  This process continues until the slot is fully developed, at which time, the circulation is reversed; i.e., water is introduced through the pipe 23 and saturated brine is withdrawn through the port 24 (see col. 3, lines 59-62 and col. 3, line 72 - col. 4, line 6), in order to form enlarged slots (see 27 in Fig. 6) which eventually may be merged into a cavity or room 15, as shown in Fig. 7.  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Haworth, to initially reverse the circulation in the Hardage method (i.e. by injecting solvent through the production wellbore 304 and recovering saturated solution through the injection wellbore 302) until a slot is formed and then continue operation with the normal circulation disclosed by Hardage (i.e., injecting solvent through the injection wellbore 302 and recovering through the production wellbore 304), in order to control the growth and shape of the resulting opening.
With respect to claim 2, Hardage discloses laterally offset horizontal sections (see the horizontal sections of the wells 302, 304 in Fig. 3a).
With respect to claim 3, Hardage discloses injecting solvent from the second well (i.e., the injection wellbore 302) in directions that are perpendicular to the horizontal sections of both the injection wellbore 302 and the production wellbore 304 (see the fluid pathway arrows illustrated in Fig 3a).  Accordingly, it would be obvious to inject the fluid from the first well (i.e., the production wellbore 304) in the same perpendicular direction when reversing the circulation direction, as taught by Haworth.
With respect to claim 4, Haworth teaches providing the slots 26 with a vertical extent (see Haworth Fig. 6).  Accordingly, applying the teaching in Haworth to the Hardage method would result in one or more slots extending vertically from the Hardage horizontal well section.
With respect to claim 6, Haworth teaches forming a channel as a drilled hole 18 extending in an intended direction (see Fig. 4 and col. 3, lines 30-34).  Accordingly, it would be further obvious, in view of this teaching, to form the Hardage channels (i.e., the fractures) as one or more directionally drilled holes.
With respect to claim 8, the Hardage wellbores 302, 304 are drilled in the mineral-bearing deposit (Hardage [0053]: “... drilling and casing a generally horizontal injection wellbore targeting the lowest strata of the targeted exploitable minerals”; Hardage [0057]: “... drilling of parallel horizontal production wellbores on both sides of the horizontal injection wellbore”; also, see Fig. 3c).
With respect to claim 9, Hardage discloses two first wells (i.e., the production wellbores 304) and one second well (i.e., the injection well bore 302) that is laterally between the two first wells (see Fig. 3a).  Further, the Hardage wellbores 302, 304 are drilled in the mineral-bearing deposit (Hardage [0053]: “... drilling and casing a generally horizontal injection wellbore targeting the lowest strata of the targeted exploitable minerals”; Hardage [0057]: “... drilling of parallel horizontal production wellbores on both sides of the horizontal injection wellbore”; also, see Fig. 3c).
With respect to claim 10, Hardage discloses three first wells (i.e., the two production wellbores 404 and the production wellbore 408 shown in Fig. 4) and one second well (e.g., the injection wellbore 402 in Fig. 4).  It would be further obvious, in view of the teaching in Jorshari, to locate one or more of the Hardage production wellbores underneath (i.e., at a lower elevation than) the injection wellbore.
With respect to claim 12, Hardage discloses that the one or more first wells (i.e., the production wellbore 302) is at or adjacent to a bottom of the mineral-bearing deposit (see Figs. 3b, 3c).
With respect to claim 14, Haworth teaches forming the slot 26 (Fig. 5) with a fluid consisting of water (Haworth col. 3, lines 51-60: “... fresh water is introduced through each of the ports 24-24 and allowed to trickle along the bottoms of the holes 18 - 18 to the lower ends thereof, dissolving the soluble ore.  The resulting brine collecting in the bottom or far end of each hole I8 is pumped out through the respective pipes 23 which are connected to suitable pumping means. This circulation is continued until a slot 26 (Figure 5) is cut under each hole 18....”)
With respect to claim 15, Hardage discloses operating without a roof control liquid (Hardage discusses the use of roof control fluids in [0074], but also discloses not using such a roof control fluid in some cases, so that preferred minerals will be dissolved from the roof - see [0058]).
With respect to claim 16, Haworth teaches forming cavities (i.e., the enlarged holes 27; Fig. 6) from two or more channels (i.e., the drilled holes 18; Fig. 4) and that the cavities are non-communicating (see Fig. 6).
With respect to claim 17, Hardage discloses using a saturated NaCl solution (Hardage [0047]: “saturated sodium chloride solution”).
With respect to claim18, Hardage discloses that the horizontal sections of the one or more first wells and the one or more second wells are parallel as viewed from the longitudinal elevation view (see, e.g., Fig. 3a).
With respect to claim 19, Hardage discloses a target mineral (i.e., potash).

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hardage, Jorshari, and Haworth as applied to claim 1 above, and further in view of Modavi et al., U.S. Patent Application Publication No. 2017/0152730 (“Modavi”).
As discussed above, the combination of Hardage, Jorshari, and Haworth yields all of the limitations of claim 1.  The combination does not, however, specifically disclose one or more injection wells at or adjacent to a top of the mineral-bearing deposit, as recited in claim 11.
In the same field of endeavor, Modavi discloses a method for recovering hydrocarbon fluids in which injection wells (see, e.g. injection well 144 in Figs. 1A-1B) are used to inject an acid into a hydrocarbon formation to stimulate the flow of the hydrocarbon fluids.  Producer wells (see, e.g., producer well 142 in Figs. 1A-1B) are also provided to collect the mobilized hydrocarbon fluids and convey them to the surface.  With reference to Fig. 2B, Modavi teaches providing an injection well 244  at or adjacent to a top of the mineral-bearing deposit (i.e., subsurface formation 230).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Modavi, to position one or more of the Hardage injection wells at or adjacent to a top of the mineral-bearing deposit, in order to allow gravity to assist in conveying the injected solvent through the deposit to a production well.

14.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hardage, Jorshari, and Haworth as applied to claim 12 above, and further in view of Schlumberger Technology Corporation, PCT Publication No. WO-2018/049368-A1 (“Schlumberger”).
As discussed above, the combination of Hardage, Jorshari, and Haworth yields all of the limitations of claim 12.  The combination does not, however, specifically disclose a heel of the one or more first wells (i.e., a production well) being below the bottom of the mineral-bearing deposit, as recited in claim 13.
In the same field of endeavor, Schlumberger discloses a method for recovering hydrocarbon fluids from an underground formation via boreholes.  Schlumberger teaches providing a borehole 24 (Fig. 7) for recovering hydrocarbon fluids from a formation (i.e., productive zone 54).  The borehole 24 has a vertical portion 38 and a horizontal section 26, separated by a heel 52 that is located below the bottom of the formation (see Fig. 7).  
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Schlumberger, to position the heel of one or more of the Hardage production wellbores below the mineral-bearing deposit, in order to allow gravity to better assist in collecting and conveying saturated solution from the deposit.

Allowable Subject Matter
15.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hughes et al., Mathieson et al., and Li et al. disclose solution mining methods.  Brooks, Affholter et al., and Milam et al. disclose systems for producing hydrocarbons including injection and production wells, each having vertical and horizontal sections and being arranged heel-to-toe.  Closmann et al. discloses a method of producing shale oil including fracturing, leaching, and flow circulation reversal to improve the permeability of shale oil formation.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        12 May 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672